Citation Nr: 0104325	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to July 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit claimed on 
appeal. The Board affirmed that decision in November 1999.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In June 2000, the parties filed a Joint 
Motion to Remand and To Stay Further Proceedings.  By Order 
dated June 9, 2000, the Veterans Claims Court vacated the 
Board's November 1999 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).


REMAND

In light of the Joint Motion for Remand and the Veterans 
Claims Court's Order and the change in the law discussed 
below, the Board finds that due process requires a remand of 
the case.  The veteran contends, in essence, that his PTSD 
disability is worse than currently evaluated.  By necessity, 
an evaluation of PTSD includes an evaluation of his level of 
occupational and social impairment with considerations of 
work efficiency, ability to perform occupational tasks, 
psychiatric symptomatology, and use of medication.  
Accordingly, the Board finds that a current examination is 
indicated.  Further, it is unclear from the medical evidence 
of record the degree of impairment caused by any other 
nonservice-connected psychiatric or physical disabilities.  
Thus, it is the opinion of the Board that a determination of 
the level of occupational and social impairment attributable 
solely to the veteran's service-connected PTSD should be made 
to the extent possible so that a fully informed assessment of 
his disability may be made.

In addition, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, a social 
survey should be scheduled in order to determine the 
veteran's current level of disability.  Moreover, an extra 
schedular evaluation will be assigned if the case presents an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization such as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In light of the Veterans Claims Court Order, that 
issue should be considered in this instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for PTSD not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his previous employment and 
the reasons for leaving his prior jobs.  
Contact with the employers should be made 
as indicated, and the assistance of the 
veteran in obtaining this information 
should be requested as needed.

4.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination.  The examiner should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current psychiatric status, 
including any diagnoses of a current 
psychiatric disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder and a copy of 
the current psychiatric rating criteria 
should be provided to the examiner for 
review.  

After reviewing the claims folder and 
examining the veteran, the examiner is 
requested to enter an opinion as to the 
degree of industrial impairment caused by 
the service-connected PTSD only.  
Specifically, the examiner is requested 
to determine the level of occupational 
and social impairment attributable solely 
to the veteran's service-connected PTSD.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set out.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) (if the 
report does not contain sufficient 
detail, the rating board must return the 
report as inadequate for evaluation 
purposes).  

6.  Thereafter, the RO must review the 
instant issue, to include consideration of 
the provisions of 38 C.F.R. § 3.321.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


